EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment is to correct errors remaining in claimed listing filed on 05/10/2021. Claims 10-15 in the claimed listing recite to depend on an Apparatus of claim 9; however, they appear having typo error by being recited with “The method”. The Examiner Amendment is necessary to correct error in the claims to put the claims in the allowable condition.
  












The application has been amended as follows: 
In the claimed listing filed on 05/10/2021, please amend further claims 10-15 in the claims:

Claim 10.  (Currently Amended)  The apparatus
Claim 11.  (Currently Amended)  The apparatus
Claim 12.  (Currently Amended)  The apparatus
Claim 13.  (Currently Amended)  The apparatus
Claim 14.  (Currently Amended)  The apparatus
Claim 15.  (Currently Amended)  The apparatus
-------------------END----------------------

This action is in response to the filing on 10/29/2021.
Claimed listing filed on 05/10/2021 is considered in the Action.

Examiner’s Statement of Reasons for Allowance
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 2-8) and an apparatus (Claims 9-15), and a non-transitory computer readable medium (Claims 16-21), for continuing deployment of virtual machines, the claim invention recites, in part, to include at least features,
“…after the deployment of the first virtual machine has begun, determining, with a processor executing a computer readable instruction, that the deployment of the first virtual machine has halted because the deployment of the first virtual machine has reached a point at which the deployment of the first virtual machine is dependent on the second virtual machine that has not
been fully deployed;
detecting, by executing computer readable instructions with the processor, that the second virtual machine has been deployed; and
in response to the determining that the second virtual machine has been deployed, continuing, via the processor, deployment of the first virtual machine.”,  as recited in claim 2 and similarly in independent claims 9 and 16. 
	The claimed invention is a filing continuation of a US Patent, the filing Terminal Disclaimer is approved. 
 
Searches are performed, close prior arts of record are provided, and they are related to providing virtual machine deployment. Accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 



TTV
December 4, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191